Reeves, Associate Justice.
Appellant was indicted for the keeping of a cue alley table for the purpose of gaming. In the second count of the indictment it was perhaps intended to charge him with exhibiting a cue alley table at his saloon for gaming, and that the table *507fees or alley fees were bet thereon. There was no exception to the indictment, and the trial was upon the plea of “ not guilty.” During the progress of the trial the State sought to prove, as stated in the bill of exceptions, that money, alley fees, or other things of value were bet on the cue alley in the indictment described,” and the defendant objected because it was not averred in the indictment. The court overruled the objection, and in this there was no error. The gaming act includes every species of gaming devise known by the name of table or bank, and all games which are said in common language to be dealt, kept, or exhibited, with an exception in favor of the game of billiards licensed by law. (Arts. 2049 and 2050 Pas. Dig.) It is sufficient for the indictment to state that the table or bank was kept or exhibited for the purpose of gaming, and there was no error in admitting the evidence in support of the allegation that the table was kept for that purpose.
The only ground of the motion fora new trial is because the verdict was contrary to the law and the evidence.
The law applicable to the case was fairly presented to the jury by the court, and it was a question for the jury whether the defendant was guilty of the charge in the indictment, giving him the benefit of any reasonable doubt, as stated by the court. Ho further charge was asked by the defendant, and no error has been pointed out to the prejudice of the defendant in the verdict of the jury or the judgment of the court, and the same is therefore affirmed.
Affirmed.